Citation Nr: 0500698	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-13 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for 
headaches.

2.	Entitlement to a rating in excess of 40 percent for 
idiopathic seizure disorder.

3.	Entitlement to a total disability rating based on 
individual unemployability. (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1984 to June 1993.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which granted entitlement to a rating 
increase from 0 to 10 percent for headaches; denied 
entitlement to a rating in excess of 40 percent for 
idiopathic seizure disorder; and denied entitlement to a 
total disability rating based on individual unemployability. 

The issue of entitlement to a total disability rating based 
on individual unemployability is addressed in the REMAND 
portion of the decision below and is  REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.	The veteran has been experiencing prostrating migraine 
headaches for the last few months that occur approximately 
two times per week, that last 30 to 45 minutes, characterized 
by photosensitivity and serious steady pain behind the eyes 
bilaterally that require him to lie down immediately in a 
dark room to prevent nausea.

2.	The veteran has not suffered from more than one major 
seizure in the last 6 months, or more than 5 to 8 minor 
seizures weekly.


CONCLUSION OF LAW

1.	The schedular criteria for an increased rating to 30 
percent for the veteran's service-connected headaches have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 
(2004).

2.	Entitlement to an increased rating in excess of 40 percent 
for the veteran's service-connected idiopathic seizure 
disorder is denied. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code 8910 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was enacted. See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits. The VCAA also created 38 
U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. See 38 C.F.R. §§ 3.102, 
3.159 (2004). The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001). Accordingly, 
both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004). In a December 2001 letter, 
the RO informed the veteran of the evidence necessary to 
prove his claim for an increased rating for his service-
connected seizure disorder and total disability due to 
individual unemployability benefits. Specifically, the RO 
informed the veteran that to establish entitlement to his 
claims, he will need to obtain medical records, treatment 
reports, lay statements, and employment records to show that 
his current disability has increased in severity. In his 
Notice of Disagreement and Form 9 Appeal to the Board, the 
veteran indicated his understanding that to be entitled to a 
rating increase for headaches and seizures, he will need to 
provide evidence demonstrating that his service connected 
condition has worsened. He also indicated his understanding 
that to prove entitlement to a total disability rating due to 
individual unemployability, he will need to show one service 
connected disability ratable at 60 percent or more; or two or 
more service connected disabilities, with at least one 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined disability to 70 percent. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to obtain on his behalf.  See 
38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004). In its 
December 2001 letter, the RO informed the veteran that the RO 
would seek to obtain evidence kept by VA, the veteran's past 
employers, medical treatment providers, and any other federal 
agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004). In the 
December 2001 letter, the RO informed the veteran to provide 
information about available records and evidence to enable 
the RO to request and obtain them from the agency or person 
who has them. It also informed the veteran that it would 
provide for a medical examination and opinion if necessary to 
help decide the claim. The veteran has accordingly been 
examined by a VA physician.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 
38 CFR § 3.159(b)(1) (2004).  The December 2001 letter 
instructed the veteran to send the RO all of the evidence 
requested within a designated period of time and to inform 
the RO of any additional information or evidence that he 
wants the RO to try to obtain for him. 

In view of the development that has been undertaken in this 
case, further development is not needed to comply with the 
VCAA in terms of the headache and seizure increased rating 
claims. In the letter of December 2001, the appellant has 
been informed of the information and evidence needed to 
substantiate his claims, and he has been made aware of how VA 
would assist him in obtaining evidence and information. He 
has not identified any additional, relevant evidence that has 
not been requested or obtained. For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the headache 
and seizure rating claims. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claims. 
Therefore, the Board will proceed to consider the merits of 
the entitlement to increased rating claims for the headache 
and seizure disabilities. The total disability rating issue 
will require further development, discussed in the REMAND 
section.


Factual Background

The veteran indicated during his August 2002 VA examination 
that he began having headaches in the early 1980's. He 
reported that he currently has migraine headaches 
approximately two times per week that last anywhere from 30 
to 45 minutes. He described the headaches as a serious steady 
pain behind the eyes bilaterally. The VA examiner indicated 
that there were no aural symptoms but that the veteran did 
experience photosensitivity and must lie down in a dark room 
during these headache episodes. In his May 2002 statement, 
the veteran indicated that his last 3 seizures have become 
more severe and are taking him a longer time to recover from 
them. The veteran indicated in his May 2003 statement that 
these headaches have continued to occur over the last several 
months and continue to limit his physical activity. He 
currently treats his headaches with Naprosyn 500 mg times 1 
tablet. However, VA treatment reports indicate that this 
medication has not been effective in alleviating his 
headaches, causing him to sleep and spend a lot of time in 
bed for most of the day, 2-3 days per week.

At his August 2002 VA examination, the veteran denied any 
problems with nausea or vomiting related to his headaches. 
However, in his November 2002 statement, he indicates he does 
not experience nausea because he lies down as soon as he 
feels the headaches, which alleviates some of the effects. He 
believes this also somewhat lessons the chances of a seizure. 
On physical examination, the veteran's cranial nerves II-XII 
were intact, reflexes were 2/4 and symmetric bilaterally for 
upper and lower extremities and strength was 5/5 and 
symmetric bilaterally for the upper and lower extremities. 
His pupils were equal, round, reactive to light and 
accommodation, and extraocular motion was intact. 

The August 2002 VA examination showed that the veteran 
reported having his first seizure in August 1984 while on 
active duty. He reported that his most recent seizure was on 
May 17, 2002, and that his previous seizure to that was in 
October 2001. He described both seizures as grand mal 
seizures with loss of bowel and bladder control. A CAT scan 
of his brain showed no evidence of etiology of the headaches 
or seizure. His seizures are currently treated with Tegretol, 
with  medication level within the therapeutic range.

In his claim for a total disability rating due to 
unemployability, the veteran indicated that he is no longer 
able to be employed in his occupation as a lumber tally 
worker, which requires him to keep figures with a computer of 
the amount of lumber cut. He indicates his seizures and 
headaches prevent him from maintaining or seeking employment. 
He indicates that he does not have a driver's license and is 
unable to drive due to his condition. He indicates that due 
to the severity and unpredictability of his seizures, it is 
becoming more and more dangerous for him to work, even though 
he indicates he personally would like to continue to.

The veteran's employer, Waldron Lumber Company submitted a 
support statement in June 2002, indicating that because the 
veteran was such an outstanding employee, they agreed to 
allow him his return to work despite his health problems and 
have done their best in accommodating his restrictions 
regarding the operation of machinery. However, the employer 
indicated that due to the veteran's condition and the nature 
of the company's work, which is lumber manufacturing, there 
are many unforeseen dangers. The company representative had 
personally observed the veteran suffer one of his 
uncontrollable seizures, and feared for the veteran's life 
and safety. The employer believes that due to the veteran's 
condition, if he continues to work, the unpredictability of 
the seizures will likely put his safety and that of other 
employees in danger.

Addressing the veteran's employability, the VA examiner 
indicated that he believed the veteran could sustain gainful 
employment with certain restrictions such as no driving or 
operating machinery, no working in elevated areas such as on 
a ladder and occupations which would place others at risk 
such as operating a school bus. Otherwise, the examiner 
indicated, the veteran should be easily able to perform 
sedentary employment. The veteran disagreed with the 
assessment, claiming that his headaches and seizures prevent 
him from being able to work and that the types of employment 
that his is limited to preclude him from obtaining a job in 
the area where he lives, as most jobs in his area apparently 
involve operating or at least being around some form of 
moving equipment.


Law and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004). The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability. 38 C.F.R. § 4.1. (2004). Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004). 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence 
of record pertaining to the history of the service-connected 
disability. Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present (current rating period) level 
of disability is the most relevant and of primary concern. 
Although the recorded history is for consideration in order 
to make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 
7 Vet. App. 55 (1994).

Headaches

The veteran's headaches are rated under the criteria in the 
rating schedule for migraines, contained in 38 C.F.R. § 
4.124a, Diagnostic Code 8100. Migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation. A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months. A 
50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
which produce severe economic inadaptability. The rating 
schedule does not provide for higher than a 50 percent 
evaluation for headaches.

The veteran indicates that he currently suffers from severe 
headaches on an average of two times a week, sometimes more. 
The pain is described as a serious steady pain behind the 
eyes, bilaterally. He has no aural symptoms but does have 
photosensitivity and must lie down in a dark room to recover 
during these episodes. The VA examiner indicates the 
headaches, characterized as migraine headaches, are very 
likely secondary to epilepsy, although a CAT scan reveals no 
evidence of brain abnormality. The veteran reports no related 
nausea or vomiting although he claims he lies down for 30 to 
45 minutes when they occur to alleviate any nauseous 
feelings. Pain medication does not appear to alleviate his 
headaches. The veteran reports that he is forced to sleep a 
lot to alleviate the headaches and spends 2-3 days per week 
confined to bed rest.

The VA examiner has rendered no contrary opinion to the 
veteran's contention that he suffers from severe headaches 
that occur 2 or more times a week that require him to 
promptly lie down in a dark room for a slightly extended 
period of time, thereby limiting his physical activity. Thus, 
these headaches appear to be prostrating in nature. Such 
evidence more nearly reflects the criteria for a 30 percent 
schedular rating noted above, as they occur at least once a 
month for the last few months, but do not occur 
"frequently" or are "completely prostrating and prolonged 
attacks" under the 50 percent rating. At the very least, the 
most recent medical opinion and the veteran's contentions are 
in relative equipoise with respect to the question of whether 
or not a rating in excess of 10 percent is warranted for the 
veteran's service-connected headache disorder. In such cases, 
all reasonable doubt is resolved in favor of the veteran. 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2004). 
Accordingly, a 30 percent rating is granted for headaches.

Seizures

The rating code in effect for rating seizures is contained in 
38 C.F.R. § 4.124a, Diagnostic Code 8910. It provides for a 
10 percent evaluation for a confirmed diagnosis of epilepsy 
with a history of seizures. [Note: When continuous medication 
is shown necessary for the control of epilepsy, the minimum 
evaluation will be 10 percent (not to be combined with any 
other rating for epilepsy.)] Assignment of a 20 percent 
rating under this code is warranted when there is at least 1 
major seizure in the last 2 years; or at least 2 minor 
seizures in the last 6 months. Assignment of a 40 percent 
rating is warranted when there is at least 1 major seizure in 
the last 6 months or 2 in the last year; or averaging at 
least 5 to 8 minor seizures weekly. Assignment of a 60 
percent rating is warranted when there is an average of at 
least 1 major seizure in 4 months over the last year; or 9 to 
10 minor seizures per week. Assignment of an 80 percent 
rating is warranted when there is an average of at least 1 
major seizure in 3 months over the last year; or more than 10 
minor seizures weekly. Assignment of a 100 percent rating is 
warranted when there is an average of at least one major 
seizure per month over the last year.

The veteran indicates that his seizures cause him to lose 
consciousness for approximately 30 minutes when they occur, 
and that he usually awakens to find himself in the emergency 
room. He then has to spend about 3 days at home recovering 
before he is able to resume his normal activities. His most 
recent 3 seizures have occurred with no warning and he 
indicates his seizures have become more violent, requiring 
him to spend more time recovering. 

An evaluation of 40 percent is assigned if there is at least 
one major seizure in the last six months or two in the last 
year, averaging at least five to eight minor seizures weekly. 
A higher evaluation of 60 percent is not warranted unless the 
record shows an average of at least one major seizure in four 
months over the last year, or nine to ten minor seizures per 
week. 38 C.F.R. § 4.124a, Diagnostic Code 8910. Although the 
veteran claims that his seizures have become progressively 
worse over the years, he is not a medical professional who 
can make such a determination. The veteran is competent to 
describe his symptoms, but as a layperson, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause. 38 C.F.R. § 3.159(a) (2004); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Notwithstanding the veteran's contention of the worsening of 
his seizure condition, the lack of competent records showing 
the occurrence of one major seizure in four months over the 
last year, or nine to ten minor seizures per week outweigh 
the veteran's contentions. The weight of the credible 
evidence demonstrates that the veteran's seizure condition is 
no more than 40 percent disabling. As the preponderance of 
the evidence is against the claim for an increased rating for 
the seizure disability in excess of 40 percent, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).
 
In arriving at the foregoing decisions, the Board has also 
considered the possibility of an extraschedular rating for 
the veteran's service-connected headache and seizure 
conditions. The evidence, however, does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards in rating 
these disabilities. 38 C.F.R. § 3.321(b)(1) (2004). Rather, 
the record shows that the manifestations of the veteran's 
disabilities are those contemplated by the regular schedular 
standards. It must be emphasized that the disability ratings 
are not job specific. They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (2004). Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1) (2004).


ORDER

1.	Entitlement to an increased rating to 30 percent for 
headaches is granted.

2.	Entitlement to a rating in excess of 40 percent for 
idiopathic seizure disorder is denied.


REMAND

The veteran claims that his service-connected disabilities 
render him unemployable. A total disability due to individual 
unemployability (TDIU) may be assigned where the schedular 
evaluation is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2004). 

In this case, the veteran is service connected for headaches, 
now evaluated at 30  percent disabling; and idiopathic 
seizure disorder, evaluated as 40 percent disabling; with a 
total combined converted rating of 70 percent. See 38 C.F.R. 
§ 4.25 (2004). 38 C.F.R. § 4.16(a)(3) indicates that for the 
purpose of combining disabilities for TDIU purposes, the 
following will be considered as one disability: disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric. In this 
case, the headache and seizure conditions affect a single 
body system, namely, the neuropsychiatric system. Thus, 
finding that the veteran has a combined single rating of 70 
percent for his seizure and headaches disabilities, he 
satisfies the minimum percentage requirements for TDIU under 
38 C.F.R. § 4.16(a).

However, to be entitled to TDIU, the veteran must also 
demonstrate that his service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage"). 38 C.F.R. § 4.16(a) (2004) Moore v. 
Derwinski, 1 Vet. App. 356 (1991). For a veteran to prevail 
on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm. The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough. A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran's service-connected disabilities clearly affect 
his employability to some degree. However, the record is not 
clear whether the veteran is capable of performing the 
physical and mental acts required for employment.

The veteran indicates that he believes he is unable to work 
due to the severity, frequency, and recovery period related 
to his headache and seizure disabilities. He indicates that 
he does not have a driver's license and is unauthorized to 
drive due to his disabilities. 

His employer, Waldron Lumber Company, submitted a statement 
praising the veteran's value as an employee, but noted that 
his condition posed a great risk to the safety of himself and 
other employees. However, it was not determined from the 
record whether the veteran was still employed at the company 
or whether he is presently working anywhere else. It is also 
not clear whether the veteran is presently receiving Social 
Security or other forms of disability compensation.

Statements from the veteran indicate that he has a high 
school education and that he worked for nine years as an 
administrative clerk during service. Prior to his employment 
at Waldron Lumber Company, he worked at Gem Bottling as a 
laborer; at Home Center as a salesperson; and at Luigino's 
Inc. as a sanitation worker. 

The VA examiner opined that the veteran could sustain gainful 
sedentary employment with certain restrictions such as no 
driving or operating heavy machinery, and no occupations 
which would potentially jeopardize the safety of others. The 
veteran has contended that there are no jobs in his area that 
don't require the operation of heavy machinery. 

Therefore, in light of the foregoing, the Board is of the 
opinion that further development of the record is warranted 
prior to final appellate consideration in regards to the TDIU 
issue. Accordingly, the case is remanded for the following 
actions:

1.	Request that the veteran provide a history of 
his employment, since service not already in the 
record, including, but not limited to, his present 
employment and work status. He must provide the 
name and address of each employer, as well as the 
dates of each period of employment. For any period 
that the veteran was self-employed, request that he 
identify the people who hired him, including, but 
not limited to, clients and any contractors or sub-
contractors for whom he worked.  Failures to 
respond or negative replies to any request should 
be noted in writing and associated with the claims 
folder.  If the requested records are unavailable, 
notify the veteran of that fact in accordance with 
the provisions of 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(e) (2004). 

2.	Contact Gem Bottling, Home Center, Lugino's 
Inc., and each employer/former employer listed in 
paragraph 1, and request copies of the veteran's 
employment records, including, but not limited to, 
employment applications, medical records and the 
reports of any pre-employment examinations; job 
descriptions; reports of job training; reports of 
duty limitations or job changes and the reasons for 
such limitations or changes; reports of vocational 
rehabilitation or job retraining; counseling 
statements; claims for disability benefits; 
customer/client letters; reports of union 
involvement; and reports of termination and any 
associated severance pay.  If the employer/former 
employers do not have such documents, request that 
the employer/former employers provide a statement 
on business letterhead stationary addressing the 
foregoing concerns.  For any period that the 
veteran was self-employed, request a letter 
containing such information from the people who 
hired him, including, but not limited to, clients 
and any contractors or sub-contractors for whom he 
worked.  Failures to respond or negative replies to 
any request should be noted in writing and 
associated with the claims folder.  If the 
requested records are unavailable, notify the 
veteran of that fact in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(e) (2004).

3.	Contact the veteran and determine whether he is 
presently receiving Social Security assistance or 
any other forms of disability or unemployment 
compensation. If he is receiving compensation, 
contact the appropriate organization and request a 
copy of the award letter and copies of all records 
used to support that award, including, but not 
limited to, medical evidence and opinions regarding 
the veteran's employment performance. Failures to 
respond or negative replies to any request should 
be noted in writing and associated with the claims 
folder.

4.	When all of the foregoing actions have been 
completed, the RO should undertake any other 
indicated development and then readjudicate the 
issue of entitlement to TDIU. If the benefits 
sought on appeal are not granted to the veteran's 
satisfaction, he and his representative must be 
furnished a Supplemental Statement of the Case and 
afforded an opportunity to respond. Thereafter if 
otherwise in order, the case should be returned to 
the Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


